DETAILED ACTION
Introduction
The finality of the office action dated 5/26/2021 has been withdrawn and replaced with this action.  The period for reply has been reset to three months. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Double patenting rejections are withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 8-10, 13-18, 20-24, 27-29, 32, 33-35, 39, 41, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babin (20070076201) in view of Rezac (20100277723).
Referring to claims 1, 15, and 20, Babin shows A lidar system, comprising:
a laser (see figures 1 and 2 Ref 16);
a detector (see figures 1 and 2 Ref 26);
first optics operable to direct light from the laser on a beam path along a first optical axis of the first optics (see figures 1 and 2 Ref 18);
second optics having a second optical axis that differs from the first optical axis and operable to image the light returned from a range extent of the beam path (see figures 1 and 2 Ref 28),
wherein the first and the second optical axes lie in a same first plane (see figures 1 and 2), wherein the second optics images the light from the beam path onto a second plane that is substantially normal to the first plane (see figures 1 and 2 note the detector plane is normal to the plane that Ref 18 and 28 lie), and wherein the detectors are operable to capture a spatial distribution of the light according to a range dependent distribution of emission sources in the beam path (see figure 1 and 2 note the spatial filter as shown by Ref 30 and 40 also see paragraph 40).  While Babin does teach a detector that detects light through multiple different pin holes in the mask and capturing an image using a camera in the mask plane Babin fails to explicitly show multiple detectors second, optics having a second optical axis that differs from the first optical axis and operable to image the light returned from a range extent of the beam path in focus and the second optics images light from the range extent of the beam path onto a 
Rezac shows a similar bistatic device that includes multiple detectors (see figure 6 Ref 610), optics having a second optical axis that differs from the first optical axis and operable to image the light returned from a range extent of the beam path in focus (see figure 6 Ref 615 also see paragraph 64-65) and the second optics images light from the range extent of the beam path onto a second plane comprising the plurality of detector, wherein the second plane is substantially normal to the first plane (see figure 6 note the first plane created by the optics for transmission and reception and the second plane that is substantially normal as shown in figure 6 note the detector array).  It would have been obvious to include the detector array in coordination with the optics as shown by Rezac because this allows for a complete in focus image of multiple possible targets within the search range A to B as depicted in figure 6.  
Referring to claims 2, 16, and 21, the combination of Babin and Rezac renders obvious the plurality of detectors comprises first and second detectors positioned at different locations; and
each of the first and the second detectors receives a unique spectral component from emissions (see the image detected by Babin along with the spatial distribution of the detected light along with the diffractive component that can be used as the spatial filter as shown in paragraph 40, in combination with the array as taught by Rezac). 
Referring to claims 3, 22, and 34, Babin shows a diffraction grating operable to separate spectral components of the light returned from the beam path (see paragraph 40).

Referring to claims 5, 24, and 35, Babin shows the detector arranged directly adjacent to the spatial filter however Hanson shows a similar configuration including a lens for transmitting light from the spatial filter to the detector (see figure 19 Ref 122b).  It would have been obvious to include the lens as shown by Hanson because this allows the light to be conditioned post filtering for improved detection.  
Referring to claims 8, 18, and 27, note Babin renders obvious a spatial filter operable to remove near field light returned from the beam path, and to pass far field light returned from the beam path to the detectors (see paragraph 39 note the device as shown by Babin blocks light outside of the operating range).
Referring to claims 9 and 28, Babin shows a spatial filter operable to attenuate the light returned from the beam path as a function of range along the beam path (note paragraph 39 where the spatial filter is designed to detect signals at any distance within the operating range at the same intensity).
Referring to claims 10, 29, and 39 Babin shows a spatial filter comprising an aperture that is adjustable based on a range to a target (see paragraph 40 note the aperture is range dependent to accommodate for a higher intensity at short range and lower intensity at short range see paragraph 40).
Referring to claims 13, 32, and 41 Babin shows the light returned from the beam path is generated based on: hard target scattering; Mie scattering; Raleigh scatting; nonlinear elastic scattering; inelastic scattering; parametric processes; Raman 
Referring to claims 14, 33, and 42 Babin shows the first optics are operable to direct the light to the beam path by directing the laser to an extended surface containing the beam path (see figure 1).

Claims 11, 19, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babin (20070076201) in view of Rezac (20100277723) further in view of Cramblitt (20090201486).
Referring to claims 11, 19, and 30, Babin shows the ability to scan the LIDAR device as taught in paragraph 50 however fails to specifically show a rotating mirror to scan.  Cramblitt shows a similar LIDAR device that shows a rotating mirror for scanning (see paragraph 53).  It would have been obvious to include the rotating mirror as shown by Cramblitt because this is a well known way to scan a LIDAR device and adds no new or unexpected results.  

Allowable Subject Matter
Claims 6, 7, 12, 25, 26, 31, 36-38, 40  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tchoryk (9086488) shows a similar tilted detector LIDAR device as seen in figure 6a, 11, 27, and 28.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110.  The examiner can normally be reached on M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645